136 S.E.2d 81 (1964)
261 N.C. 764
Annette S. CHURCH
v.
Charles H. HANCOCK and F.W. Hancock, Jr.
No. 384.
Supreme Court of North Carolina.
May 6, 1964.
*82 Gholson & Gholson, Henderson, by G. M. Beam and Gaither M. Beam, Jr., Louisburg, for plaintiff.
Royster & Royster by T. S. Royster, Jr., Oxford, for defendants.
SHARP, Justice.
The marriage of a minor child legally terminates parental rights and obligations to the child. Upon marriage the child is emancipated by operation of law, and thereafter the father is not liable for the support of the child or entitled to its society and services. Wilkinson v. Dellinger, 126 N.C. 462, 35 S.E. 819; 3 Lee, N. C. Family Law, § 233; 39 Am.Jur., Parent and Child § 65. However, a parent can bind himself by contract to support a child after emancipation and past majority, and such a contract is enforcible as any other contract. Annot., 1 A.L.R.2d 910; 39 Am. Jur., Parent and Child § 69. The ordinary rules governing the interpretation of contracts apply to separation agreements and the courts are without power to modify them. Goodyear v. Goodyear, 257 N.C. 374, 126 S.E.2d 113; Howland v. Stitzer, 236 N.C. 230, 72 S.E.2d 583. Of course, no contract between the parents can deprive a court of its authority by judgment to require that adequate provisions be made for minor children. Fuchs v. Fuchs, 260 N.C. 635, 133 S.E.2d 487. For cases dealing with the effect of the marriage of a minor child *83 upon an order or decree of the court for its support, see the annotation on that subject in 58 A.L.R.2d 358.
Where the terms are plain and explicit the court will determine the legal effect of a contract and enforce it as written by the parties. Goodyear v. Goodyear, supra; Turner v. Turner, 242 N.C. 533, 89 S.E.2d 245; Brock v. Porter, 220 N.C. 28, 16 S.E.2d 410. The terms of the contract under consideration are plain and unambiguous. The parties provided for those contingencies which would, upon occurrence, reduce Charles H. Hancock's stipulated monthly payments. They were the plaintiff's remarriage and the death of a child or children. The separation agreement contained no provision for a reduction in the event of a child's marriage, and defendants' contention that the marriage of the child was legally equivalent to its death cannot be sustained.
This case is almost identical with the case of Kamper v. Waldon, 17 Cal.2d 718, 112 P.2d 1, in which a husband and wife, after separation, entered into a property settlement agreement. In consideration of mutual covenants, it was agreed that the defendant wife should have the custody of the parties' four minor children and that the plaintiff husband would pay her the sum of thirty dollars a month for their support until the youngest child became twenty-one years of age. Plaintiff made the payments until the youngest child, a daughter, married at age seventeen. Plaintiff then notified defendant that he would pay no more. She immediately filed suit in the Justice Court for the first unpaid monthly payment and plaintiff instituted an action in the Superior Court for a declaratory judgment. In affirming the judgment of the Superior Court, the Supreme Court said,
"It may be assumed, in the absence of an agreement to the contrary, that a parent is released from the legal duty of support upon the complete emancipation of a minor child, as by its lawful marriage.
"* * *
"* * * There is nothing in the law to prevent a parent from contracting to support a child, minor or adult, married or unmarried. And when the agreement, as here, is founded upon sufficient consideration, the contractual obligation is not measured by legal duties otherwise imposed. No principle of public policy intervenes to prevent such a contract and the courts have no right by a process of interpretation to release one of the contracting parties from disadvantageous terms actually agreed upon.
"No sound reason has been advanced why plaintiff should be relieved from the provisions of his agreement and the judgment of the trial court should not be disturbed."
Likewise, in the instant case, the defendants' contractual obligation is not limited to the legal duty of the father to support his daughter. The contract is supported by an additional consideration. Until December 9, 1969, when all of defendants' obligations under the contract will cease, in consideration of the support provisions in the contract, plaintiff gave up her rights to the rents and profits from all the land which she and Charles H. Hancock jointly owned at the time of their separation. Otherwise, after the divorce, he would have been required to divide them with her. Davis v. Bass, 188 N.C. 200, 124 S.E. 566.
The trial judge correctly entered judgment on the pleadings in accordance with plaintiff's prayer for relief.
Affirmed.